Citation Nr: 0905136	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-35 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for deviated septum.

4.  Entitlement to service connection for dysphagia.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In February 2008, the Veteran testified at a travel board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.

The Veteran has filed a claim seeking service connection for 
"dysphagia (depression)."  A review of the claims files 
reveals that, although the claim was developed as one issue, 
the symptomatology claimed has been clearly identified as two 
distinct disabilities, depression and dysphasia.  The 
symptoms associated with both disabilities were clearly 
addressed in the August 2005 rating decision and the 
subsequent October 2006 statement of the case.  Moreover, the 
Veteran and his wife testified about both disabilities at the 
February 2008 hearing.  Consequently, the issues have been 
recharacterized as reflected above to more accurately reflect 
the Veteran's claimed symptomatology.


The issues of entitlement to service connection for otitis 
media, bilateral hearing loss, dysphagia, and an acquired 
psychiatric disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
deviated septum was incurred during active duty service.


CONCLUSION OF LAW

A deviated septum was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
(service connection for a deviated septum).  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran contends that he injured his nose during basic 
training in service and incurred a deviated septum as a 
result of the injury.  However, he indicates that he did not 
seek treatment for his deviated septum at the time.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  

In considering the evidence of record under the laws and 
regulations as set forth above with regard to the Veteran's 
deviated septum, the Board concludes that the presumption of 
soundness applies with regard to this disability because the 
Veteran's physical examination at the time he was enlisted in 
the service in August 1974 shows clinical evaluation of the 
nose was normal.  The Board finds that there is no evidence 
of record establishing that a deviated septum clearly and 
unmistakably existed prior to the Veteran's service.  

The April 1979 ear, nose and throat consultation report is 
the earliest date of record indicating the Veteran's septum 
was deviated to the left.  At that time, there was no history 
of trauma or evidence of scars.  

Given that a deviated septum was first shown during the 
Veteran's period of active duty, the Board concludes that 
service connection is warranted for a deviated septum.  Thus, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that there is an approximate balance of positive 
and negative evidence in this case regarding the issue of 
whether a current deviated septum, first diagnosed during the 
Veteran's period of active duty.  Therefore, the Board 
resolves reasonable doubt in favor of the Veteran and finds 
sufficient evidence to warrant service connection for a 
deviated septum.  38 U.S.C.A. § 5107(b).  The appeal is 
granted. 



ORDER


Service connection for a deviated septum is granted.


REMAND

After a thorough review of the claims file the Board finds 
that additional development is necessary before a decision on 
the merits of the claim of entitlement to service connection 
for otitis media, bilateral hearing loss, dysphagia, and an 
acquired psychiatric disability can be reached.

According to the Veteran's testimony at his February 2008 
hearing, he received VA treatment for chronic earaches 
(otitis media) through the Detroit VA Hospital (VAH) from 
1981 to 2003. (Transcript at page 4-6.)  It was noted that he 
may have also received consultations for complaints of 
hearing loss, dysphagia, and psychiatric problems during this 
period as well.  However, the Veteran's claims file does not 
contain all of his treatment records from this facility.  In 
this regard, the Board points out that treatment records from 
the Detroit VA Medical Center (VAMC) from 1997 forward have 
been associated with his claims file, but that additional 
records from 1981 to 1997 have not been associated with his 
claims file.  These records may contain important medical 
evidence or confirmation of the Veteran's assertions.

VA must make a "reasonable effort" to obtain these and other 
relevant records. If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts 
to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002 & 2008).  As VA has a duty to request all 
available and relevant records from Federal agencies, 
including VA medical records, another search must be made for 
any additional VA medical records that might be available for 
consideration in this appeal.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2008); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
Veteran's treatment at the Detroit VAH 
and/or VAMC 1981 to November 1997.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in 
the claims file.  

2.  After the foregoing the RO should 
review the record to determine whether 
any additional development is warranted, 
to include the administration of VA 
examinations to determine the etiology of 
any current chronic otitis media, hearing 
loss, dysphagia, or psychiatric 
disability.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

3.  The RO should consider all additional 
evidence received since the most recent 
supplemental statement of the case in 
August 2008, and readjudicate the claims 
on appeal.  Consideration should be given 
as to whether any claimed disability had 
its onset during a period of active duty 
for training (ACDUTRA).  If any benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


